t c memo united_states tax_court george l alejos petitioner v commissioner of internal revenue respondent docket no 13978-06l filed date lorenzo w tijerina for petitioner bruce m wilpon for respondent memorandum opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his unpaid income_tax_liability the issue unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure for decision is whether respondent may proceed with collection of the above-mentioned unpaid income_tax_liability background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in texas petitioner failed to timely file a federal_income_tax return for respondent filed a substitute for return for respondent mailed to petitioner a statutory_notice_of_deficiency for petitioner received the statutory_notice_of_deficiency petitioner petitioned the court regarding the deficiency the court dismissed petitioner’ sec_2001 deficiency case because petitioner failed to file an amended petition and pay the filing fee in date respondent assessed the deficiency plus penalties and interest on date respondent filed a notice_of_federal_tax_lien nftl regarding petitioner’ sec_2001 tax_year on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioner timely submitted a form request for a collection_due_process_hearing hearing request regarding to respondent in the hearing request petitioner challenged his underlying liability for petitioner attached a statement to the hearing request challenging his underlying liability for and explaining his reasons for failing to timely file his tax returns for and on date petitioner had a face-to-face hearing at an internal_revenue_service appeals_office during petitioner’s sec_6330 hearing appeals verified that all applicable legal and procedural requirements had been followed petitioner did not offer any collection alternatives and the only issue petitioner raised was a challenge to his underlying liability for on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the nftl discussion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the year s in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite the only issue petitioner raised at the sec_6330 hearing was a challenge to his underlying liability for petitioner received a statutory_notice_of_deficiency for accordingly petitioner is precluded from challenging the existence or amount of his underlying tax_liability for sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b to reflect the foregoing decision will be entered for respondent
